Order entered October 14, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00791-CV

                   IN RE: STEVEN SPIRITAS, INDIVIDUALLY AND
                AS TRUSTEE OF THE SPIRITAS SF 1999 TRUST, Relator

                 Original Proceeding from the 101st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-13-08236

                                           ORDER
       Before the Court is relator’s Petition for Writ of Mandamus. The Court requests that the

Real Parties in Interest and Respondent file their responses to the petition, if any, on or before

October 28, 2016.


                                                   /s/ CRAIG STODDART
                                                       JUSTICE